    20-30918-hcm Doc#19 Filed 11/04/20 Entered 11/04/20 13:03:04 Ntc/Clm db Pg 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas

                                                                     Bankruptcy Case
                                                                                     20−30918−hcm
                                                                                No.:
                                                                        Chapter No.: 13
                                                                              Judge: H. Christopher Mott
IN RE: Crystal Luz Cholewa , Debtor(s)



               NOTICE OF FILING PROOF OF CLAIM BY DEBTOR OR TRUSTEE

TO THE CREDITOR:

You are hereby notified that the debtor named above, or the Trustee appointed to this case, has filed a Proof of Claim
on your behalf against the estate herein pursuant to 11 U.S.C. Section 501(c) and or/Federal Rule of Bankruptcy
Procedure 3004 . The Court has assigned it Claim No. 10−1 which may be different from the Trustee claim number.




Dated: 11/4/20
                                                              Barry D. Knight
                                                              Clerk, U. S. Bankruptcy Court

                                                              BY: Maxine McGee




                                                                                                 [Proof of Claim Notice] [Ntcpocdb]
